DETAILED ACTION
In Applicant’s Response filed 1/29/2021, Applicant has amended claims 1-9 and 11-18; cancelled claim 10; added new claim 20; amended the specification; submitted a replacement drawing sheet of figure 9; and submitted an Affidavit of Leonardo Caneppele. Currently, claims 1-9 and 11-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The Declaration of Leonardo Caneppele under 37 CFR 1.132 filed 2/17/2021 is insufficient to overcome the rejection of the claims based upon Greener et al (US 2010/0100022) as set forth in the Office action for at least the following reasons:
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
There is no evidence to support Declarant’s argument that the material shown in figure 9 of the present application is the same as the material in figure 9 of Greener. The Declarant has stated that they “have reviewed Greener and it is…[their] understanding that [the] Comparative slit pattern units in Figure 9 (…of the present application)….[are] the same as the slit pattern units in Figure 9…in Greener” (Declaration page 2; argument 7). Declarant has 
There is no explanation of the data provided in the declaration. Under MPEP 716.02(b), “"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). In the present case, stretchability testing results have been provided as support for Declarant’s argument that the stretchability of the claimed layer of material differs from that of the material in Greener and that stretchability of the claimed material is unexpected. However, there is no explanation as to how or why such alleged differences are “unexpected”. Just because two materials may have different stretchability properties does not automatically 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 11-18 are objected to because of the following informalities requiring appropriate correction:
In claims 11-18: the recitation of “described in the specification” should be removed from the claims because this language is informal and it is improper to identify claimed features by reference back to the specification instead of explicitly reciting the elements in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 15/950326 (US Pat Appl. Pub no 2018/0289559; hereinafter referred to as the ‘326 application) in view of Greener et al (US 2010/0100022). 
With respect to application claim 1, the differences between the application claim and claim 1 of the ‘326 application are shown in the claim comparison chart below:
Application Claim 1
Claim 1 of ‘326 Application
dressing comprising; 
a) a layer of non-swellable material, the layer having at least two material free regions wherein the material free regions are in the form of sigmoidal patterns, wherein the patterns are non-intersecting and arranged adjacent to one another to form one or more linear rows, wherein the linear rows are parallel to each other, 
such that, upon application of a force to the dressing, after the dressing is applied to a wound, the material free regions freely open from a closed position to an open 
b) a releasable layer releasably contacting the layer of material while the material free regions are in the closed position.

a.    a layer of non-swellable material, the layer having at least two material free 
regions wherein the material free regions 
are in the form of curvilinear sigmoidal patterns, wherein the patterns are non-intersecting 
and arranged adjacent to one another 


such that, upon application of a force to the dressing, after the dressing is applied to a wound, the material free regions freely open from a closed position to an open 

wherein once the force is no longer applied, 
the material free regions freely close to the closed position to facilitate movement of the layer of material back to the first 
position from the second position; and
b.    a releasable layer releasably contacting 
the layer of material while the material free regions are in the closed position.


Specifically, one difference between application claim 1 and claim 1 of the ‘326 application is that claim 1 of the ‘326 application recites “curvilinear” sigmoidal patterns whereas application claim 1 recites just “sigmoidal patterns”. Thus, claim 1 of the ‘326 application includes more elements and therefore is considered to be more specific. The invention of claim 1 of the ‘326 application is in effect a "species" of the "generic" invention of application claim 1. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Therefore, this difference between the claims does not render the claims patentably distinct from each other.
Another difference between the claims is that claim 1 of the present application recites that the patterns are non-intersecting and arranged adjacent to one another to form one or more linear rows, wherein the linear rows are parallel to each other which is not recited in claim 1 of the ‘326 application. Greener, however, teaches a dressing (para [0002;0042]) comprising a layer of material (lattice comprising a material – para [0011]; the lattice can be formed from “any suitable extendible material, for example, polyurethane foam” – para [0023]), the layer having at least two material free regions (the lattice material comprises a plurality of slits as shown in fig 9, para [0014]; each slit is interpreted as being a “material free region” because the slits are formed by cutting the material to thereby provide an opening that is a void in the material – para [0015;0017]; fig 9) wherein the material free regions (slits) are in the form of sigmoidal patterns (as shown in fig 9 each slit has an s-shape), wherein the patterns are non-intersecting and arranged adjacent to one another to form one or more linear rows (as shown in fig 9), wherein the linear rows are parallel to each other (as shown in fig 9). Greener further teaches that the slits can be provided to form a parallel, staggered, patterned or random arrangement (para [0016]) and that the geometry will alter the mechanical properties of the material and provide somewhat different mechanical properties and thus provide lattices of different flexibility and extensibility (para [0018]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have arranged the patterns in the material of the ‘326 application to form one or more linear rows wherein the linear rows are parallel to each other as taught by Greener in order to define the mechanical properties such as the flexibility and extensibility of the lattice.
Thus, for at least these reasons, claim 1 of the present application is not patentably distinct from claim 1 of the ‘326 application.
.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greener et al (US 2010/0100022) in view of Buese (US 3728206).
With respect to claim 1, Greener discloses a dressing (para [0002;0042]) comprising;
a)    a layer of material (lattice comprising a material – para [0011]; the lattice can be formed from “any suitable extendible material, for example, polyurethane foam” – para [0023]), the layer having at least two material free regions (the lattice material comprises a plurality of slits as shown in fig 9, para [0014]; each slit is interpreted as being a “material free region” because the slits are formed by cutting the material to thereby provide an opening that is a void in the material – para [0015;0017]; fig 9) wherein the material free regions (slits) are in the form of sigmoidal patterns (as shown in fig 9 each slit has an s-shape), wherein the patterns are non-intersecting and arranged adjacent to one another to form one or more linear rows (as shown in fig 9), wherein the linear rows are parallel to each other (as shown in fig 9), such that, upon application of a force to the dressing, after the dressing is applied to a wound, the and during attachment to an application site such as a wound site – para [0022] and thus application of a force is interpreted as occurring even after the dressing is applied to a wound) to facilitate stretching of the layer of material from a first position to a second position in the direction of the force and wherein once the force is no longer applied, the material free regions freely close to the closed position to facilitate movement of the layer of material back to the first position from the second position (para [0049-0050]; the slits behave as shown in figure 1 where they expand in the direction of the applied force; removal of the extensive force causes a contraction of the material); and
b)    a releasable layer releasably contacting the layer of material (the lattice includes a backing sheet that is temporarily adhered to a non-wound-contacting surface of the lattice by adhesive  and is removed from the lattice once the dressing is applied to the wound – para [0045]).
Greener does not, however, explicitly disclose that the releasable layer releasably contacts the layer of material while the material free regions are in the closed position. However, this statement of intended use does not impose any structural limitations on the claims distinguishable over the device of Greener which is interpreted as being capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re 
Greener also does not disclose that the layer of material is a layer of non-swellable material that is porous and that is arranged and configured to accept bodily fluids.
Buese, however, teaches a dressing (bandage device – col 1 lines 45-47) that is formed of open-cell resilient foam that is highly stretchable and compressible wherein the foam can be either a polyester or polyurethane foam (col 3 lines 68-71; col 4 lines 48-50) wherein the device is comfortable, lightweight, strong and non-absorbent but washable so that it can be removed 
Greener in view of Buese does not, however, explicitly disclose that the surface density of pattern units per square inch of the surface of the layer of material is from about 10 pattern units/in2 to about 14 pattern units/in2 of the surface of the layer of material.
Greener teaches that in forming the lattice material, a cutter with a blade that is 15mm long is used with a linear spacing of 5mm and a vertical spacing of 5mm between slits (examples 1-7 pages 4-6). These dimensions are interpreted as providing a configuration which yields approximately 6 slits in a 1 square inch area (i.e. approx. 25.4mm x 25.4mm area) as shown in fig 9 (highlighted in the 5th annotated figure 9 below). Greener also teaches that the greater the number of slits, the more flexible and extensible the resulting lattice structure will 2 to about 14 pattern units/in2 of the surface of the layer of material in order to increase the flexibility and extensibility of the resulting lattice structure.
5th Annotated Figure 9 of Greener et al (US 2010/0100022):

    PNG
    media_image1.png
    444
    383
    media_image1.png
    Greyscale

	

With respect to claim 2, Greener in view of Buese discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses an adhesive disposed between the releasable layer and the layer of material (the lattice includes a backing sheet that is temporarily adhered to a non-wound-contacting surface of the lattice by adhesive – para 
With respect to claim 3, Greener in view of Buese discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses that the material free regions are slits in the layer of material (the lattice material comprises a plurality of slits as shown in fig 9, para [0014]; each slit is interpreted as being a “material free region” because the slits are formed by cutting the material to thereby provide an opening that is a void in the material – para [0015;0017]; fig 9).
With respect to claim 4, Greener in view of Buese discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses that each sigmoidal pattern (shown in fig 9) has a top and bottom and further wherein the top and bottom of any sigmoidal pattern in a row is aligned with the top and bottom of the other similarly oriented sigmoidal patterns in that row (see 1st annotated fig 9 below).
1st Annotated Figure 9 of Greener et al (US 2010/0100022):

    PNG
    media_image2.png
    670
    1110
    media_image2.png
    Greyscale


With respect to claim 5, Greener in view of Buese discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses that the material forming the layer of material is polyurethane (the lattice can be formed form “any suitable extendible material, for example, polyurethane foam” – para [0023]) but does not disclose that the layer of material is a layer of non-swellable material that is a polyurethane or polyester.
Buese, however, teaches a dressing (bandage device – col 1 lines 45-47) that is formed of open-cell resilient foam that is highly stretchable and compressible wherein the foam can be either a polyester or polyurethane foam (col 3 lines 68-71; col 4 lines 48-50) wherein the device is comfortable, lightweight, strong and non-absorbent but washable so that it can be removed and reused if desired (col 3 lines 1-10; materials that are non-absorbent are interpreted as being non-swellable because the material will not swell if it cannot absorb fluid to cause 
	With respect to claim 6, Greener in view of Buese discloses the invention substantially as claimed (see rejection of claim 5) but Greener does not disclose that the material forming the layer of material is a polyester. 
Buese, however, teaches this feature because Buese teaches a dressing (bandage device – col 1 lines 45-47) that is formed of open-cell resilient foam that is highly stretchable and compressible wherein the foam can be either a polyester or polyurethane foam (col 3 lines 68-71; col 4 lines 48-50) wherein the device is comfortable, lightweight, strong and non-absorbent but washable so that it can be removed and reused if desired (col 3 lines 1-10; materials that are non-absorbent are interpreted as being non-swellable because the material will not swell if it cannot absorb fluid to cause swelling). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Greener in view of Buese to substitute the foam material for, specifically, a polyester foam that is non-swellable as taught by Buese in order to avoid many of the disadvantages and shortcomings of other prior art structures by providing a device that is comfortable, lightweight, strong and non-absorbent but washable so that it can be removed 
	With respect to claim 7, Greener in view of Buese discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses that the sigmoidal patterns have a length (inherent structural characteristic – shown in the 2nd annotated figure 9 below). 
2nd Annotated Figure 9 of Greener et al (US 2010/0100022):

    PNG
    media_image3.png
    445
    607
    media_image3.png
    Greyscale


With respect to claim 8, Greener in view of Buese discloses the invention substantially as claimed (see rejection of claim 7) and Greener also discloses that the length of each sigmoidal pattern in a row is oriented perpendicular to the length of its adjacent sigmoidal pattern in the row (as shown in figure 9 and highlighted in the 3rd annotated fig 9 below).
3rd Annotated Figure 9 of Greener et al (US 2010/0100022):

    PNG
    media_image4.png
    394
    336
    media_image4.png
    Greyscale

With respect to claim 9, Greener in view of Buese discloses the invention substantially as claimed (see rejection of claim 7) and Greener also discloses that the sigmoidal patterns have a width and further wherein the length of the sigmoidal pattern is greater than the width of each sigmoidal pattern (as shown in figure 9 and highlighted in the 4th annotated figure 9 below, the width of each slit is significantly less than the length of the slit). 
4th Annotated Figure 9 of Greener et al (US 2010/0100022):

    PNG
    media_image5.png
    257
    457
    media_image5.png
    Greyscale


Greener does not, however, explicitly disclose that the length of each sigmoidal pattern is about 1 to about 6 times the width of each sigmoidal pattern. Greener does, however, teach various different shapes for the slits, all of which are formed using cutters having a blade that is about 1 to about 6 times the width) in order to provide a configuration where the slits are capable of expanding to form apertures on extension to achieve increased visibility of a wound and increased extensibility of the material without significant material waste as taught by Greener (Greener para [0010]) and, 
With respect to claim 11, Greener in view of Buese discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in at least one of the longitudinal or transverse directions since these options are illustrated in figure 1 (longitudinal extension is illustrated in the drawing on the right side of fig 1 and transverse extension is illustrated in the drawing on the left side of fig 1). Greener in view of Buese does not, however, explicitly disclose that the layer of material extends in at least one of the longitudinal or transverse directions at least about 100% more than an identical layer of material without material free regions. Greener does, however, disclose that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener in view of Buese so that the layer of material extends in at least one of the longitudinal or transverse directions at least about 100% more than an identical layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing the extensibility of the material achieves both 
Greener in view of Buese also does not explicitly disclose that the extensibility of the material is measured by the Stretchability Testxy described in the Specification, when applying a force of from about 0.1 kgf along such longitudinal or transverse direction of the layer of material. 
However, it is the Examiner’s position that the recitation of “the Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.1 kgf along such longitudinal or transverse direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, the "Stretchability Testxy" which involves “applying a force of from about 0.1 kgf along such longitudinal or transverse direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed  “Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.1 kgf along such longitudinal or transverse direction of the layer of material” is that 
With respect to claim 12, Greener in view of Buese discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in at least one of the longitudinal or transverse directions since these options are illustrated in figure 1 (longitudinal extension is illustrated in the drawing on the right side of fig 1 and transverse extension is illustrated in the drawing on the left side of fig 1). Greener in view of Buese does not, however, explicitly disclose that the layer of material extends in at least one of the longitudinal or transverse directions at least about 150% more than an identical  layer of material without material free regions. Greener does, however, disclose that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener in view of Buese so that the layer of material extends in at 150% more than an identical layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing the extensibility of the material achieves both increased visibility of a wound and will allow the slits to form a circular hole without mechanically weakening the material (Greener para [0010]).
Greener in view of Buese also does not explicitly disclose that the extensibility of the material is measured by the Stretchability Testxy described in the Specification, when applying a force of from about 0.2 kgf along such longitudinal or transverse direction of the layer of material. However, it is the Examiner’s position that the recitation of “the Stretchability Testxy described in the Specification” which involves “applying a force of from about 0,2 kgf along such longitudinal or transverse direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, "the Stretchability Testxy" which involves “applying a force of from about 0.2 kgf along such longitudinal or transverse direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed  Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.2 kgf along such longitudinal or transverse direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener in view of Buese using a standard test method such as ASTM D882 which involves applying a force of from about 0.2 kgf along a longitudinal or transverse direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
With respect to claim 13, Greener in view of Buese discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in at least one of the longitudinal or transverse directions since these options are illustrated in figure 1 (longitudinal extension is illustrated in the drawing on the right side of fig 1 and transverse extension is illustrated in the drawing on the left side of fig 1). Greener in view of Buese does not, however, explicitly disclose that the layer of material extends in at least one of the longitudinal or transverse directions at least about 425% more than an identical layer of material without material free regions. Greener does, however, disclose that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). Thus, it would have been obvious 425% more than an identical layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing the extensibility of the material achieves both increased visibility of a wound and will allow the slits to form a circular hole without mechanically weakening the material (Greener para [0010]).
Greener in view of Buese also does not explicitly disclose that the extensibility of the material is measured by “the Stretchability Testxy described in the Specification, when applying a force of from about 0.3 kgf along such longitudinal or transverse direction of the layer of material”. However, it is the Examiner’s position that the recitation of “the Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.3 kgf along such longitudinal or transverse direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, the "Stretchability Testxy" which involves “applying a force of from about 0.3 kgf along such longitudinal or transverse direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed  “Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.3 kgf along such longitudinal or transverse direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener in view of Buese using a standard test method such as ASTM D882 which involves applying a force of from about 0.3 kgf along a longitudinal or transverse direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
With respect to claim 14, Greener in view of Buese discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses that the layer of material extends in the other longitudinal or transverse direction at least about 75% more than an identical layer of material without material free regions because Greener discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]; disclosed range of 25-75% includes the value of about 75%) and the material of Greener is interpreted as being capable of extension in at least one of the longitudinal or transverse directions since these options are illustrated in figure 1 (longitudinal extension is illustrated in the drawing on the right side of fig 1 and transverse extension is illustrated in the drawing on the left side of fig 1). 
 measured by “the Stretchability Testxy described in the Specification, when applying a force of from about 0.1 kgf along such other longitudinal or transverse direction of the layer of material”. However, it is the Examiner’s position that the recitation of “the Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.1 kgf along such other longitudinal or transverse direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, “the Stretchability Testxy”  which involves “applying a force of from about 0.1 kgf along such other longitudinal or transverse direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed  “Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.1 kgf along such other longitudinal or transverse direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the 
With respect to claim 15, Greener in view of Buese discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in each of the longitudinal or transverse directions since these options are illustrated in figure 1 (longitudinal extension is illustrated in the drawing on the right side of fig 1 and transverse extension is illustrated in the drawing on the left side of fig 1). Greener in view of Buese does not, however, explicitly disclose that the layer of material extends in the other longitudinal or transverse direction at least about 150% more than an identical layer of material without material free regions. Greener does, however, disclose that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener in view of Buese so that the layer of material extends in the other of the longitudinal or transverse directions at least about 150% more than an identical layer of material without material free regions because where the general conditions 
Greener in view of Buese also does not explicitly disclose that the extensibility of the material is measured by “the Stretchability Testxy described in the Specification, when applying a force of from about 0.2 kgf along such other longitudinal or transverse direction of the layer of material”. However, it is the Examiner’s position that the recitation of “the Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.2 kgf along such other longitudinal or transverse direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, the "Stretchability Testxy" which involves “applying a force of from about 0.2 kgf along such other longitudinal or transverse direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed  “Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.2 kgf along such other longitudinal or transverse direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener in view of Buese using a standard test method such as ASTM D882 which involves applying a force of from about 0.2 kgf along a longitudinal or transverse direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
With respect to claim 16, Greener in view of Buese discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in at least one of the 45° diagonal directions of the material since as shown in figure 1, the material is capable of stretching in longitudinal and lateral directions aligned perpendicularly to one another (longitudinal extension is illustrated in the drawing on the right side of fig 1 and transverse extension is illustrated in the drawing on the left side of fig 1) and thus is also interpreted as being capable of extension at the 45 degree angle located between the longitudinal and lateral directions because this is the bias of the material between the crosswise and lengthwise grain where a fabric that is extensible in both the crosswise and lengthwise dimensions is expected to have the greatest give. Greener in view of Buese does not, however, explicitly disclose that the layer of material extends in at least one of the 45° diagonal directions at least about 425% more than an identical layer of material without 425% more than an identical layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing the extensibility of the material achieves both increased visibility of a wound and will allow the slits to form a circular hole without mechanically weakening the material (Greener para [0010]).
Greener in view of Buese also does not explicitly disclose that the extensibility of the material is measured by “the Stretchability Testxy described in the Specification, when applying a force of from about 0.1 kgf along such 45° diagonal direction of the layer of material”. However, it is the Examiner’s position that the recitation of “the Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.1 kgf along such 45° diagonal direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, the "Stretchability Testxy" which involves “applying a force of from about 0.1 kgf along such 45° diagonal direction of the layer of material” is a procedure outlined in ASTM In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.1 kgf along such 45° diagonal direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener in view of Buese using a standard test method such as ASTM D882 which involves applying a force of from about 0.1 kgf along a 45° diagonal direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
With respect to claim 17, Greener in view of Buese discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in at least one of the 45° diagonal directions of the material since as shown in figure 1, the material is capable of stretching in longitudinal and lateral directions aligned perpendicularly to one another (longitudinal extension is illustrated in the drawing on the right side of fig 1 and transverse extension is illustrated in the drawing on the left side of fig 1) and 1125% more than an identical layer of material without material free regions. Greener does, however, disclose that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener in view of Buese so that the layer of material extends in at least one of the 45° diagonal directions of the layer of material at least about 1125% more than an identical layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing the extensibility of the material achieves both increased visibility of a wound and will allow the slits to form a circular hole without mechanically weakening the material (Greener para [0010]).
Greener in view of Buese also does not explicitly disclose that the extensibility of the material is measured by “the Stretchability Testxy described in the Specification, when applying a force of from about 0.2 kgf along such 45° diagonal direction of the layer of material”. However, it is the Examiner’s position that the recitation of “the Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.2 kgf along such 45° diagonal direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, the "Stretchability Testxy" which involves “applying a force of from about 0.2 kgf along such 45° diagonal direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy described in the Specification” which involves “applying a force of from about 0.2 kgf along such 45° diagonal direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener in view of Buese using a standard test method such as ASTM D882 which involves applying a force of from about 0.2 kgf along a 45° diagonal direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
With respect to claim 18, Greener in view of Buese discloses the invention substantially as claimed (see rejection of claim 1) but does not, however, explicitly disclose that the layer of 
Greener does, however, disclose that the material of the lattice is extensible (para [0021) and also recognizes the use of 3-dimensional materials for forming the lattice material which need to have slits cut into the material not just in x and y planes but, also, in the z plane of the material (para [0015]). Greener also discloses that expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). Additionally, Greener discloses that extension is defined based on the change in open volume or area of the apertures and that the lattice is extended to maximize the open volume or area of the apertures which may not necessarily be related to the maximum geometric extension (para [0025]). The volume of the apertures is interpreted to incorporate dimensions in the x,y and Z dimensions. Thus, this disclosure in Greener is interpreted as teaching that the lattice is capable of extension not only in x and y dimensions but, also, in the z direction in order to maximize the open volume or area of the apertures. Although Greener is silent as to specific amounts by which the lattice extends in the z dimension, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener in view of Buese so that the layer of material extends in the z direction at least about 1 mm to about 8mm away from the xy-plane of the layer of material in order to maximize the open volume or area of the apertures and because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
 measured by “the Stretchability Testz described in the Specification, when applying a force of about 0.5 kgf along the z direction of the layer of material”.
However, it is the Examiner’s position that the recitation of “the Stretchability Testz described in the Specification” which involves “applying a force of from about 0.5 kgf along the z direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, “the Stretchability Testz” which involves “applying a force of from about 0.5 kgf along the z direction of the layer of material” is a procedure outlined in ASTM D3787 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed  “Stretchability Testz described in the Specification” which involves “applying a force of from about 0.5 kgf along the z direction of the layer of material” is that standard test methods (such as ASTM D3787) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener in view of Buese using a standard test method such 
With respect to claim 19, Greener in view of Buese discloses the invention substantially as claimed (see rejection of claim 1) and Greener also discloses that the releasable layer (backing sheet) comprises kraft papers (the backing sheet is formed of paper material such as reinforced paper or cardboard – para [0045]; “kraft paper” is paper or cardboard characterized by high strength and durability – thus the reinforced paper of Greener is interpreted as being kraft paper since the reinforcement provides added strength/durability).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Greener et al (US 2010/0100022) in view of Buese (US 3728206) and further in view of Ward (US 5709651) with extrinsive evidence to Gabriel (“Chapter 1: History and Physical Chemistry of HDPE”).
With respect to claim 20, Greener in view of Buese discloses the invention substantially as claimed (see rejection of claim 1) and Greener also teaches forming a laminate and using polyester and polyethylene net materials because Greener teaches that a retaining means can be attached to the lattice (para [0026]; attaching a retaining means to the lattice is interpreted as forming a laminate structure) wherein the retaining means can be a material such as polyester, polyethylene and polypropylene which can be a perforated or extruded net (para [0077]). Greener does not, however, explicitly disclose a nonwoven layer comprising polyester fibers and a nonstick, high density polyethylene net.
non-woven fabric such as spun-bonded polyester fabric and low or high density polyethylene or polypropylene (col 4 lines 20-28). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Greener in view of Buese by substituting the non-swellable material taught by Buese for the non-woven polyester and high density polyethylene materials that are taught as being acceptable for use in a wound dressing product in Ward since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Furthermore, although Ward does not explicitly teach that the high density polyethylene is a “nonstick” material, Gabriel teaches that HDPE materials have non-stick surfaces (page 15/18, paragraph 4, line 4) which thereby indicates that such a property is an inherent material characteristic of HDPE. Thus, the HDPE material of Ward is interpreted as being a “nonstick” high density polyethylene material and therefore meets the claim. 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 1/29/2021 have been fully considered as follows:
	Regarding the objections to the specification, Applicant’s amendments to the abstract have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. Applicant’s continued cooperation is requested in correcting any errors of which applicant may become aware in the specification.

	Regarding the claim rejections under 35 USC 112, Applicant’s amendments and arguments have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn. The Office has also noted Applicant’s arguments on page 14 of the Response that in a related patent application the Office has required Applicant to amend the claims to read “ a stretchability testxy described in the specification” while in this application the Office has rejected this limitation under 35 USC 112 and therefore needs to provide a consistent requirement for the identical language in the related cases. The Office has clarified what corrections should be made (see the objections provided above) and has noted that the same corrections should be required in copending related cases for consistency.
	Regarding the Double Patenting rejections, Applicant’s comments on page 17 of the Response have been noted but the rejections have been maintained since Applicant has not filed a terminal disclaimer at this time.
Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 15-17 have been fully considered but are not persuasive. 
Specifically, the Office has noted Applicant’s argument that the limitation “a releasable layer releasably contacting the layer of non-swellable material while the at least two material free regions are in the closed position…clearly adds structural limitations to the claim” because “the releasable layer… is applied to the product in a relaxed, non-stressed condition, especially for packaging” such that “the resulting product maintains is full stretchability in use and does a timing for when the releasable layer contacts the layer of non-swellable material as being “while” the material free regions are in the closed position and, therefore, is interpreted as being a description of how the device is used. Therefore, the Office maintains that the limitation reciting “a releasable layer releasably contacting the layer of non-swellable material while the at least two material free regions are in the closed position” is a statement of intended use that does not impose any structural limitations on the claims.
The Office has also noted Applicant’s argument on page 16 that “there is no clear teaching in the combination of Greener and Buese that incorporating the non-absorbent materials of Buese into the structure of Greener would provide [a] working wound dressing that is…[capable] of accepting and accommodating bodily fluids such as wound exudates as required by Greener”, “There is no clear direction in the combined reference that the purpose of Greener would be maintained in the suggested combination” and “there is no teaching in the suggested combination to form a porous layer of non-swellable material that is…[capable] of accepting and accommodating bodily fluids such as wound exudates.”. The Office respectfully disagrees. First, the claims do not include any limitation which requires that the non-swellable 
The Office has also noted Applicant’s argument on pages 16-17 that “the pattern of slits in Greener is reflected in the comparative example” and “As evidenced by the attached Declaration under 37 CFR 132, Applicant provides data that compares the patterns of the present invention to the pattern of Greener and uses identical test materials as the basis of comparison between different slit (or material-free) patterns”. However, as discussed above in the “Oath/Declaration” section of this Action, the Office is not persuaded that the comparative example in the present application (that is shown in figure 9 of the present application) is the same as the material in figure 9 of Greener. Thus, the Office is not persuaded by the arguments in the Declaration.
The Office has also noted Applicant’s argument on page 17 regarding new claim 20 wherein Applicant argues that the limitations in this claim are not taught or suggested in Greener and Buese and therefore define patentable subject matter. The Office respectfully disagrees for at least the reasons provided in the claim rejection above.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fuzak (US 3024786) teaches that “the greater the density of …perforations, the greater the degree of air permeability” (col 2 lines 8-29).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 3786                                                                                                                                                                                                        
/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786